Consumer rights (debate)
The next item is the report by Mr Schwab, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a directive of the European Parliament and of the Council on consumer rights - C7-0349/2008 -.
Mr President, Commissioner, ladies and gentlemen, I would like to start by offering my thanks to all my fellow Members who worked on this directive and on the compromise under debate today. I say this not out of politeness, but out of sincere gratitude. They were Mrs Wallis from the Committee on Legal Affairs as the rapporteur for the opinion of the Committee, Mrs Gebhardt, Mrs Turunen and Mr Rochefort, as well as Mr Triantaphyllides and Mr Bielan. Reaching a decision was not always an easy process, with more than 2 000 amendments tabled over the course of two years, but the discussions were always constructive and I thank you all sincerely for that.
Despite all the technical differences on individual issues, which are given expression in the various compromises, there is general cross-group agreement on today's signal from the European Parliament that we wish to develop the internal market in the interests of consumers and businesses. After all, even twenty years after the internal market was established through the Single European Act, we still find that, despite a host of directives and regulations, true standardisation has not been achieved. The Member States have exploited their room for manoeuvre, sometimes justly, but sometimes unjustly.
The directive before us today establishes a good middle way that regulates the issues relating to the internal market, while leaving legislative decisions on all other matters to the Member States themselves. We can go far with this mixed approach and will garner support from all sides of the House. This has involved supporting the Commission's proposal, while also improving it considerably at many points. We have ensured that consumer protection is given appropriate importance in this Directive by establishing a uniform fourteen-day right of withdrawal for all online contracts on an EU-wide basis; by giving consumers dealing with door-to-door sales the choice of whether to receive a printed copy or an electronic copy of the contract document; by providing a 'button solution' to bring greater transparency to Internet business and at the same time to really step up the fight against Internet scams; and, by finally establishing uniform obligations to provide information, in particular in relation to pricing, in other words full pricing information for all Internet and door-to-door transactions.
However, we have also made the directive practicable for small and medium-sized enterprises and small contractors by providing greater flexibility and exclusions for services, in particular, in many areas; by permitting consumers to withdraw from agreements by telephone; by removing some opportunities for businesses to implement unfair contract terms, while at the same time setting down clear conditions for consumers for the return of ordered goods when a purchase is cancelled; and, by finally establishing a uniform withdrawal form that will make it easier for many people throughout Europe to access and exercise their right of withdrawal.
In the end, thanks also to the process of consultation between the Member States, we will succeed in making further legal developments in this important area of consumer protection much less complicated at Council level than has been the case in the past. The Commission will have a clear right to be heard at Council level because there can be no doubt that a common market requires common rules. We saw this more clearly than ever during the Euro crisis. It is not enough to espouse common principles only to allow the Member States full freedom in the end - common principles must be adhered to through common rules. That is why this Directive aims to protect consumers. After all, consumers will be aware of their rights if they are the same throughout Europe and will be able to pursue these rights more effectively against businesses who break the rules. The directive also protects small and medium-sized enterprises, above all, because a uniform set of regulations engenders legal certainty, enabling the cultural and commercial diversity we so often hear about to flourish. Thank you for your cooperation. I look forward to the forthcoming debate.
President-in-Office of the Council. - (HU) Mr President, Commissioner, Mr Schwab, honourable Members, it is a great pleasure for me that we were finally able to include the debate on this proposal in the agenda.
As you know, the Council came to an agreement on the subject in December last year, and on 24 January 2011, already during the Hungarian Presidency, the Council officially adopted its preliminary position, that is, the general approach.
In order to reach an agreement, we had to negotiate for over two years in the Council about what the ideal balance between EU and Member State legislation granting consumers' rights would be, and which aspects of consumer rights could be harmonised accordingly. Nothing illustrates the difficulties surrounding this proposal better than the fact that the Council working party needed more than sixty meetings to create a text that the qualified majority of the Member States could support. Additionally, it has proven impossible to reach an agreement on chapters four and five of the Commission proposal, which concern the sale of goods and unfair contract terms, respectively. Due to the prevailing difficulties, the Council finally decided to omit these two chapters from the text and to focus instead on off-premises and distance contracts. This approach was also supported by the Commission, since the Council's text creates added value with regard to such contracts at EU level.
The Presidency believes that the European Parliament could give further impetus to the debate. This is why tomorrow's vote on the proposed draft amendments will be so important. If the European Parliament decides in tomorrow's plenary sitting to refer the dossier back to the Committee on the Internal Market and Consumer Protection, the Hungarian Presidency will endeavour to ensure with great commitment that an agreement is reached at first reading. We are prepared to make every effort necessary to this end. Naturally, a very great deal will depend on what kind of amendments Parliament proposes.
As I have already mentioned, there is a significant difference of opinion between Member States concerning the contents of chapters four and five, that is, the issue of whether certain aspects of sales terms and warranties, as well as unfair contract terms, need to be fully harmonised. The Presidency believes that the reason why it would be necessary for us to focus on other provisions of the directive, that is, chapters one and three, is that this is where we can create true European added value. As regards these points, the Council's general approach does not differ significantly from Parliament's draft amendments, which were carried by the Committee on Legal Affairs and the IMCO on 20 January and 1 February, respectively.
Mr President, Commissioner, honourable Members, we are ready to cooperate fully with Parliament and the Commission in order to achieve success. I would also like to use this opportunity to thank the rapporteur and Chair of the IMCO Committee, Mr Harbour, and all members of the IMCO Committee for their full cooperation which they have so far provided to the Hungarian Presidency. I do not know what the final outcome will be, and whether we will be entirely satisfied with the results of our negotiations, but I am convinced that we must not waste the opportunity to grant EU citizens consumer rights that have a far broader scope than before.
Vice-President of the Commission. - Mr President, next year we will celebrate the 20th anniversary of the single market. We have to ensure that the single market brings benefits to consumers and to businesses. Over two years of negotiations have shown that it is politically very difficult to reach an agreement on the whole directive on the basis of what was proposed by the Commission. Many of you do not want to see - and rightly so - a decrease in the level of national consumer protection.
We are now well into the third year of discussion on this piece of legislation. I believe it is high time for the co-legislators to find a solution. In this regard, I am particularly grateful to your committees, to the rapporteurs, to Mr Schwab and Ms Wallis and to the shadow rapporteurs for their hard work in search of a compromise. The Council agreed on a general approach at the beginning of the year. It has decided to considerably narrow the scope of the proposal and to specifically target distant and off-premises contracts.
The Commission believes that the Council's general approach is a good starting point in our search for a good compromise. In broad terms, it is consistent with the aim of improving the functioning of the internal market while creating added value for consumers. I know that, by your amendments, you seek additional improvements. I can see many reasonable suggestions for further increases in consumer protection and, as I have said before, the Consumer Rights Directive should be a rights directive. It should be worthy of that name.
To give you some examples: I could easily except your Amendment 122, which ensures that consumers will not be charged for sending back goods after a withdrawal if they are worth more than EUR 40. I am also not opposed to the extension of the withdrawal period to one year if the consumer was not informed of his right of withdrawal (Amendment 116). I could also support a harmonised solution for fighting so-called internet cost traps (Paragraph 1(a) and (b) of Amendment 107).
It will not come as a surprise to you when I say that I cannot accept all your amendments which are now on the table. For example, Amendment 141. Even if my goal is also to serve the internal market, it is going a step too far to oblige distance traders to supply goods or deliver services in any other Member State.
After all this time, and notwithstanding the differences which do remain, I see light at the end of the tunnel. I am confident that an acceptable and balanced compromise is now within our reach. I will do what I can to help you reach such a compromise.
rapporteur for the opinion of the Committee on Legal Affairs. - Mr President, we have all been on a very long journey together and we are still travelling, hoping that we will reach our destination soon. I would like to thank Mr Schwab for his work on behalf of the Committee on Legal Affairs. Over the years, we have clearly seen the difficulties posed by differing legal concepts, which form a barrier to real consumer possibilities and SME possibilities within the internal market.
We have made some progress with the agreement that we now have in Parliament. Sadly, I think that the Legal Affairs Committee would have liked to have done more, for example in Chapter 5 on unfair terms, and particularly in the area of transparency. Our committee would really like to make progress in that area. I know that the Council feels that it is perhaps a step too far. For us, however, it is a step that could be very important in terms of the internal market and, indeed, in terms of consumer rights, as you put it so well, Commissioner.
We have come a long way. We have reviewed the consumer acquis. We have not gone through all the directives that the Commissioner's predecessor wanted us to review. We may make some small steps forward. I hope we will keep talking, that we will keep discussing. Maybe we will produce something of worth.
rapporteur for the opinion of the Committee on Economic and Monetary Affairs. - Mr President, first of all I would like to thank my colleagues for their excellent cooperation, especially Mr Schwab from the Committee on the Internal Market and Consumer Protection for his endless and very cooperative efforts to bring this report forward. The Commission's proposal left quite a lot of room for improvement.
From the ECON Committee's perspective there are three issues which I would like to raise. It is good that digital goods are included in the proposal. It is good that there is a clear signal for the development of alternative dispute resolution methods in the future. Small and/or innovative financial products should be dealt with either in specific financial sector directives or in a future consumer protection directive.
Last but not least, I would hope that the next steps taken by the Commission ensure a high level of consumer protection which could ultimately lead to full harmonisation of consumer protection regulation in the European Union.
on behalf of the PPE Group. - (IT) Mr President, Commissioner, ladies and gentlemen, I congratulate Mr Schwab on the work he has done so far and the excellent cooperation between the Committee on Legal Affairs and the Committee on the Internal Market and Consumer Protection.
Providing for varying degrees of harmonisation of standards will allow us to achieve important results, which will provide real added value for European citizens. Significant among these are the fourteen-day right of withdrawal and the new rules on information requirements, not only on price but also on the identity and address of the seller. These improvements will increase consumer confidence, especially in cross-border shopping by providing the legal certainties essential for the development of e-commerce.
This directive will also lay the foundation for other complementary measures, from the reform of European contract law to the process of reviewing alternative dispute resolution mechanisms. This fundamental harmonisation action is an essential condition for the development of an internal market focused on the rights of its consumers and serving the citizens of the European Union.
About a year ago, Professor Monti said in his report to President Barroso: 'Consumers and consumer welfare should be at the centre of the next stage of the single market'. First, the law-maker should reach early agreement on the draft directive on consumer rights, to ensure a high level of protection in an integrated retail market. This provision fully meets the demands, and I am convinced that Mr Schwab will maintain the necessary determination in the complex negotiations that will follow before the final adoption of the text.
Mr President, ladies and gentlemen, we did indeed experience some very tough negotiations, Mr Schwab, as opinions were very divided at the start of discussions. Likewise, it was not easy to decide on a reasonable course of action.
However, these negotiations did succeed in achieving significant improvements, even after the vote at committee level, which finally made it possible for my group to vote in favour of this compromise package tomorrow. After all the discussions we have held, you will be aware of how much this means.
We have indeed made a number of improvements. Accordingly, the fundamental principle followed in the directive is now, once again, minimum harmonisation - with the exception of the areas that are to be fully harmonised, which was an important concern for us. We excluded social services, healthcare services and games of chance from the scope of this directive because these are the areas that require special regulation. You cannot apply the same principles to them as to commercial services, commodities or retailing and so this was an important consideration. We have significantly strengthened the obligations to provide information to our citizens, the consumers. For this reason I would like to make it clear to the President-in-Office of the Council that the idea of dropping Chapter 2, in other words removing exactly the areas where this obligation to provide information is to apply, is something that the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament will not tolerate.
We have included electronic products in the scope of the directive, something not envisaged in the Commission's original proposal. However, distance selling via the Internet is one of the key areas that has been included. As we reached the home straight, we also succeeded in improving the provisions on door-to-door selling. These are positive improvements that have enabled us to lend our support.
I cannot deny that a few problems still exist, in particular the clauses relating to unfair contract terms in Chapter 5. We are very dissatisfied with these provisions and will either have to do some more work here or, if necessary, omit this section entirely. However, something that causes even more difficulty is the fact that financial services have been completely excluded from the obligations to provide information. I think we have a serious problem here. We will have to discuss this further, Commissioner, because financial services were included in your proposals and this should remain the case.
To summarise: we will vote in favour of the compromise package and will also vote to refer the directive back to committee, but this does not mean that we agree to adopt the directive at first reading.
Mr President, ladies and gentlemen, this text is important. It is not a revolution: we cannot say that everything before was bad and now everything is perfect. Nevertheless it does offer a number of major advances at this provisional stage in our work.
To my mind, the main advances concern better regulation for distance selling, especially over the Internet (chapter III), for consumer rights in this area need to be enhanced. E-commerce is very useful: it widens consumers' choice, allows them to find the lowest prices and also enables small and medium-sized enterprises and craftspeople to find new outlets.
To move forward in this area, we needed to do it in a genuinely European way, namely by carrying out, for a few very specific points, a complete harmonisation of everyone's rights and duties. In very specific terms, an Italian customer buying something on a Belgian or German website will know that from now on, he or she will enjoy the same rights and the same protection. This is what this directive will enable.
It means that the consumer's cooling off period will be extended to 14 days throughout the Union. It means that he or she will know straight away the total amount to be paid, without fearing a nasty surprise later on. It means that with the double-click, he or she will review the order correctly.
Obviously, all this is going to upset a few habits. In many Member States, national law contains subtleties that are regarded by everyone as fundamental, when often these are nowhere to be found in neighbouring countries. Living together in Europe is about learning to change one's habits slightly for the benefit of Community and general interest.
Let us be clear: this text still needs to be improved and we will have to do so in the coming weeks, with the Council and with the Commission. I welcomed the openness that has just been shown in this respect. We have already done a substantial amount of work thanks to our rapporteur, Mr Schwab, whom I wish to thank wholeheartedly. Yet the real achievement of this work is above all the fact that the amendments will be adopted tomorrow by all political groups. Consumers' confidence in the Union's internal market is very fragile. We needed this unanimous political support in order to preserve this confidence and to hope to strengthen it.
Mr President, I would like, firstly, to express my thanks to Mr Schwab, the rapporteur for the report under discussion, for showing such great commitment to the work on the draft of this directive.
Two and a half years of intensive work on this document have led to the achievement of a compromise, which in its final form - I hope - will guarantee greater legal certainty to the consumers of the 27 Member States in the area of distance selling, and in particular when making Internet transactions. I hope, too, that thanks to this directive consumers will have greater confidence in cross-border trade and online purchases as a result of improvements to and harmonisation of some new rights and the greater clarity given to those which already exist. Moreover, by standardisation of information requirements for distance and off-premises contracts, for example, the directive is also intended to encourage a greater number of traders to enter the new markets in the European Union, which should in turn improve the performance of the internal market. I hope this will be a favourable stimulus, in particular for the popularisation of online selling. I hope, too, that it will benefit consumers by increasing competition for them in the internal market.
I would like to highlight some of the most important matters. Firstly, we endeavoured to draft a text which would be balanced and which would work to the advantage of consumers throughout the Union, but also one which would not have an adverse effect on traders, and in particular on the operations of small and medium-sized enterprises in the Union.
Secondly, I am pleased that we were able to negotiate a pragmatic text, with the adoption of a mixed approach of minimum and maximum harmonisation, which means, therefore, that those Member States which already have a very high level of consumer protection on some matters have not suffered. We also managed to introduce uniform and clear provisions in specific cases, which means that transactions made over the Internet, for example, will be easier.
I am pleased, too, that in the Committee on Legal Affairs we managed to negotiate Chapter 5 on unfair contractual terms in a constructive form. This chapter regulates contracts which are not usually individually negotiated by consumers and are often a source of many abuses on the part of dishonest traders.
I regret, however, that despite the fact that we have reached agreement, the text of the directive still contains certain shortcomings. However, I am certain that with commitment we will be able to correct them at the next stage of negotiations and achieve specific benefits for consumers and for European traders because, after all, they must not be forgotten either.
Mr President, ladies and gentlemen, Mr Schwab, the EU's internal market is a cornerstone of our European cooperation and, as the Commission quite rightly wrote in its draft of the Single Market Act last year, citizens - we Europeans - must be at the centre of the work to develop the single market. It is important to remember that when we vote on the Directive on consumer rights in Parliament tomorrow - a directive that we have now been working on for many years. As we all know, the text that we are to vote on tomorrow has been comprehensively revised in relation to the draft that we received from the Commission in the autumn of 2008, as here in Parliament our focus has been on those areas where common EU rules will be of real benefit to both consumers and businesses. In turn, we wanted to allow the Member States to produce additional legislation where that makes sense.
In specific terms, this means that European consumers will notice changes first and foremost when they shop on the Internet in foreign online shops. The new directive will mean that there are uniform rules for Internet trading in Europe, and that brings a number of advantages for consumers. Allow me to mention just three examples. Firstly, all consumers in Europe will have a 14-day withdrawal period when they buy something in an online shop in an EU Member State. Secondly, the overall price of the product must be specified before a consumer agrees to purchase a product. Thirdly, it has to be possible to contact the seller easily if problems arise. A fourth aspect that was very important to us in the Group of the Greens/European Free Alliance was to future-proof this Directive. A product is not only something that we can physically touch - these days it also includes intellectual goods. This could be an item of software or a piece of music that we download. I am therefore very pleased that digital products have now been included in the text.
The proposal that will be voted on tomorrow, and which the Group of the Greens is able to support, is not a perfect piece of legislation. We wanted a broader, more ambitious directive, and we wanted to see progress in all areas. However, politics is also about the art of the possible, and this is what is possible right now. Overall, I believe that Parliament has achieved a reasonable result that will benefit consumers in Europe.
Mr President, as a political group, we established the principle of preventing any reduction in consumer rights in the European Union from the outset. Although very ambitious, the Commission's initial proposal was unable to meet the needs of all consumers in the European Union. That is why a red line was drawn through the proposal for a fully harmonised directive, when it became clear that it would equate to a lower level of protection for EU consumers.
There are two especially important elements in Parliament's proposal for the directive. We have before us a completely new proposal by Parliament, very different from that proposed by the Commission and with a different outlook from the Council. The nucleus of this proposal is a mixed approach in terms of harmonisation, leaving the Member States free, if they so choose, to set a higher level of consumer protection.
The second point has to do with exemptions from the scope of the directive. We insisted from the outset that social services, health services and gambling should be exempted from the scope of this directive, as they have nothing to do with the relationship between trader and consumer and take a different approach. We are satisfied that this was taken into account.
Support for Parliament's proposal does not under any circumstances signal unconditional support for the Commission proposal. On the contrary, we are seeking a strong cohesive position and we call on the Commission and the Council to take very serious account of the nucleus of Parliament's proposal, especially as regards the degree of harmonisation and other provisions for sales contracts.
on behalf of the EFD Group. - (IT) Mr President, ladies and gentlemen, customer rights is only one of many examples of how European institutions have enormous difficulty in performing acts of great legal and political importance at this historic moment.
We do not want to waste all the work done and the positive things achieved, for example, the contribution of our amendment on the right of recourse, aiming to introduce a distinct improvement in the activity of small traders without harming consumer rights. If the outcome of negotiations with the Council will be to cancel out the good things that the rapporteur and the groups introduced in a proposal that was bad from the outset, or whether the outcome will be to raise the general level of harmonisation of the Directive, we will have no option but to vote against it.
In any case, the responsibility for this situation lies not with Parliament but with the European Commission. Over certain issues, we eurosceptics in the Northern League are ready to say yes to a high degree of harmonisation, but only when it coincides with common sense, the public interest, the interests of small and medium-sized enterprises, and why not, the prerogatives of Member States.
An approach that takes account of all this was needed from the outset for an issue as complex as consumer protection. We welcome the withdrawal of many amendments that called into question issues that had been resolved. It is essential that the Council should accept the text that leaves the Chamber in full if it is compliant with the agreed amendments.
(DE) Mr President, sometimes it is made more difficult for consumers to understand the consequences of their actions, for example, when they download digital content. Everyone is used to downloading content from the net free of charge. However, in some cases the charges are concealed from consumers and, therefore, they download a subscription without realising it, despite the fact that they only wanted a one-off service. What is needed here is a legal right of withdrawal.
Another area which is open to criticism is the combination of distance and door-to-door sales, because it is much easier for people to be taken unawares on their own front doorstep. On the other hand, we must not impose unnecessary burdens on small and medium-sized enterprises with regard to off-premises contracts. For example, when consumers invite a tradesman or a hairdresser into their house of their own accord, they have no need of increased protection, because there is no question of them being taken by surprise. Therefore, we need sensible, wide-ranging protection for consumers, but it is also important for us to take the interests of small and medium-sized enterprises into consideration.
Mr President, the compromise we have in front of us is a very good step in the right direction. I welcome the consensus we have reached on the right to withdraw and on an information requirement for distance and off-premises contracts. However, we must have the courage to go further, in particular on remedies for lack of conformity, guarantees and unfair clauses.
I have listened carefully to the arguments for years, but my vision has been and remains full harmonisation. I am convinced that common rules are win-win for consumers and business. Transparency, legal certainty and competition increase free choice for the consumer and decrease red tape for business. The challenge is to strike the right balance.
For high consumer protection and low costs for business the Consumer Rights Directive should not become a tug of war between market and people. Nor should we live under a false assumption that national rules protect consumers, while common European rules benefit business. That picture is wrong. There is no way round the fact that extra costs for SMEs will become extra costs for consumers.
Throughout the process the PPE Group has been flexible and constructive. The left has been rigid and obstructive, reducing the debate to a nitpicking exercise of comparative law, bargaining between national rules. I believe instead that the common interest of the European people should prevail. Minimum harmonisation and national exceptions, as advocated by the Social Democrats, simply hinder citizens from taking full advantage of a common market. At a time of crisis, faced with rising protectionism, it is as easy as it is irresponsible to be populist. I fully support Andreas Schwab in his wonderful job and I wish him well in the negotiations ahead.
I conclude by saying that the Consumer Rights Direcive is a milestone in the relaunch of the single market to inject confidence, to boost growth, competitiveness and the jobs that the European people are looking forward to.
(ES) Mr President, there are fundamental points that still require improvement, so we have to send the report back to committee.
The parliamentary passage of this report is not over, therefore.
The initial draft was a bad one. That is what consumers' associations at national and European level told us. In particular, I have a high opinion of the Asturias Consumers' Union and its President, the tireless Dacio Alonso.
We have managed to have the old Article 4's general principle of the maximum possible harmonisation reconsidered. We must state very loudly that establishing the maximum possible harmonisation across the Member States would reduce the protection of many consumers, since in many countries there is a greater tradition of protecting consumer rights.
In any case, I should like to stress that it is essential to ensure that the list of unfair contract terms not be exhaustive, meaning that each Member State could increase the number of clauses that it considers unacceptable and invalid in contracts with consumers; that the burden of proof be reversed so that it becomes the trader that has to demonstrate that terms outside the norm have been negotiated individually; and that contract terms be expressed in a clear and comprehensible way.
We remain opposed to the establishment of the maximum possible harmonisation as regards unfair terms.
Eurobarometer indicates that 79% of traders believe that full harmonisation in this field will have little or no effect on their foreign activities.
Mr President, I think you will find that I have two and a half minutes, because not all my colleagues are here. As Chair of the committee, I first of all want to pay tribute to all the Members who have worked on this. I am pleased that they are all here this evening, led by Andreas Schwab, with a very strong team of shadow members who displayed really intense interest and expertise in this whole complicated area.
I think that it is right, as Viviane Reding says, that the co-legislators now have to move forward and make some decisions. The time this has taken is an indication of the political difficulties, both on the Council's side and on Parliament's side. I think that Parliament, as in many dossiers in the past, has shown that it has the ability to broker a compromise. I think that Parliament should vote on the amendments tomorrow, send a clear political signal about what we want, and then refer this back to committee.
I want to thank the Presidency and Ms Győri, who has been a most active advocate for the Presidency, for being open to our position as a result of that change. That does not mean that we are in any way committed to moving forward and closing those negotiations. However, we owe it to citizens and consumers to hold, at the very least, an open meeting to see if there is some basis for agreement. I think all colleagues are in tune with that.
Looking at what we have here, I would say, first of all, that I admire Ms Corazza Bildt's enthusiasm, but I do not really see this Consumer Rights Directive as a milestone. Frankly I think it is more a stepping stone, because there are still plenty of difficult waters around where we are treading at the moment. I think it is a first cautious step towards dealing with harmonisation on issues that cause great emotion and a lot of political agitation. Understandably, consumers and consumer organisations in different countries do not like to see rights taken away. I think that has been one of the biggest problems we have faced.
I think we have a compromise that adds real value for consumers and for businesses, particularly in the areas of internet and cross-border trade. We must sustain those and also certain other areas, but my final word to the Commissioner is this: we desperately need a framework within which to make progress towards more harmonisation. We have a whole series of fragmented initiatives, including your work on consumer contracts, and other revisions. We desperately need that long-term strategic approach that will complete the stepping stones towards the milestone.
(PL) Mr President, Commissioner, I would like to start by thanking Mr Schwab for the work he has put into this draft. He probably knows better than anyone that it was not an easy task. During our work on the directive we have often emphasised how important it is for consumers, but it is also important for trade, and in particular for e-commerce and cross-border purchases.
What consumers making online purchases want above all is a guarantee that the goods or services they have ordered will be supplied to them, and that they will correspond to the stated quality. We should therefore guarantee that regulations protecting consumers are clear and transparent. During this debate, however, we should not forget about traders, who expect regulations which do not place an excessive burden on them. Have we managed to reconcile the interests of consumers with the interests of traders during our work on this directive?
The discussions which have being going on for nearly two years have in my opinion brought us closer to this goal, but we have not yet achieved it. I believe that European consumers would benefit much more from a maximum level of regulatory harmonisation. It would make life much easier for companies operating in the field of e-commerce. I am however pleased that in respect of several key issues we have managed to find solutions which ideally meet consumers' needs, while at the same time making allowances for the realities of doing business. As an example, I would like to mention the provisions stipulating a 14-day deadline for consumers to withdraw from a contract, and I also welcome the amendment giving traders the opportunity to make refunds dependent on the consumer supplying proof of postage. This is an essential feature of the directive, indicating that in certain cases there are also obligations incumbent upon consumers, as well as upon traders.
Finally, I would like to encourage the Council and the European Commission to try to find an ambitious agreement.
(FR) Mr President, Commissioner, ladies and gentlemen, firstly I should like to congratulate the rapporteur, Mr Schwab, as well as all the shadow rapporteurs, in particular Mrs Gebhardt, for their work.
The Commission's initial proposal was indeed absurd, as it endangered the level of consumer protection by wanting to harmonise it completely. This is only justifiable so long as harmonisation is upwards and not downwards, as proposed.
Therefore I welcome most of the compromises reached, which leave the possibility for Member States to apply stricter rules if they so wish, while guaranteeing a high minimum level for all consumers in the Union. Thus, maximum contract duration is limited to 12 months, information on distance contracts or telesales contracts is improved, with payment being required only when the cooling-off period, set at 14 days, has expired.
On the other hand, it is unacceptable to keep full harmonisation regarding chapter V, relating to unfair terms. Not only is the chosen level of protection unsatisfactory, it is also tantamount to ignoring the reality of fraudulent practices, since these require a level of responsiveness that European legislation cannot offer.
That being the case, taking away all room for manoeuvre from Member States in this area seems like an irresponsible move. Consequently I hope that the colegislators manage to come up with a balanced text which guarantees a genuine and common core of high-level protection.
- (CS) Mr President, I would first like to express my thanks and to applaud the work of Andreas Schwab, who has handled the 1 600 amendments so skilfully, achieving sensible compromise forms for the report. I am pleased that he has managed to retain the two fundamental principles of the original Commission proposal: the principle of 'better regulation' by simplifying and updating the rules so as to eliminate the barriers on the internal market encountered every day by entrepreneurs doing business in EU countries, and the second principle of achieving the greatest possible harmonisation in consumer law, eliminating the many exemptions applied by individual states.
Despite the fact that we failed in the end to agree on full harmonisation in all chapters of the directive, this new arrangement will be a very significant step forwards, involving the elimination of barriers to cross-border trade and, in the final analysis, greater competition on the internal market.
(DE) Mr President, I am afraid that I am going to be the person to pour cold water on this. Despite the many improvements to the Commission proposal that were introduced during the consultation with the committees, for which we mainly have the rapporteur, Mr Schwab, to thank, in my opinion the current package contains an excessive number of regulations and will result in over-complex legislation. This will be very difficult for small and medium-sized enterprises in particular to cope with. In addition, it will not really benefit consumers, it will have very little effect in terms of harmonisation and it will not allow us to make progress with the internal market and with Europe as a business location.
Given the small amount of time available, I can unfortunately only look at one point. The Commission proposal has massively extended the scope of two definitions and in this case it has gone much too far, which is clear from the fact that 1 600 amendments have been tabled. It has been difficult to discuss this sensibly in Parliament. In addition, the Commission has not given any justification for extending these definitions. Nowhere in the annexes or in the documents submitted to Parliament is there any form of justification for this. One of the two cases concerns distance sales contracts. Thankfully, this extension has been returned to the consultation process and has been amended, which is a very welcome move. However, the second case relates to off-premises contracts, which I would like to look at here.
In future, any contract which is concluded outside a company's business premises will be subject to a whole raft of regulations and rights of withdrawal, even if the consumer, as Mr Obermayr has just mentioned, has asked an electrician, decorator, painter or carpenter and so on to come into his house. I am aware that there is a whole series of exceptions to this which you, Mr Schwab, and the committee have improved, both in terms of their content and their wording. Nevertheless, this still leaves a huge number of legal pitfalls in place, which could prove disastrous for micro-businesses and small tradesmen and could even put their very existence at risk.
In my opinion, this part of the proposal is superfluous. It could be deleted without causing any problems, together with chapter 4 and chapter 5. In that case, the rest of the proposal and the consultations would not be bad at all.
(EL) Mr President, I wish to thank the rapporteur, Mr Schwab, and the shadow socialist rapporteur, Mrs Gebhardt. I wish to thank them and, at the same time, to praise them, because they demonstrated a great deal of persistence and a great deal of patience in bringing us to the point that we have reached in the debate today and which, I think, provides a very good working basis for Commissioner Reding, whose words, in my opinion, give us reason to be optimistic.
I personally consider than minimum harmonisation is a very good and, at the same time, a very pragmatic working basis. I come from a State, Greece, which has achieved a very high level of protection for consumer rights. As you will understand, I would not want this high level of consumer protection to be compromised.
I admit that I was very concerned when Mr Schwab spoke - and this was the first I had heard of it - of maximum harmonisation. I remembered something I had read in a magazine: someone tried to make the most beautiful woman using an actress's eyes, a singer's nose and another actress's mouth. The result was monstrous.
I make this analogy in order to demonstrate that we can start with the best intentions and fail to achieve the desired result. That is why I consider that minimum harmonisation is the right working basis.
(FR) Mr President, I should first like to pay tribute to the work by our rapporteur, Mr Schwab, which enables us today to reach a broad consensus across all political groups on this text, despite it getting off to a bad start.
Yes, Europe should be synonymous with progress and practical achievements, and we see this with these proposals concerning consumers. Europeans, from now on, will be entitled to the right to withdraw from the contract when they purchase items on online auction platforms such as eBay.
We have succeeded in presenting a text that will, on the one hand, strengthen the framework conditions for increasing cross-border trade within the European Union, and, on the other, save us from having to lower the level of consumer protection in Member States; on the contrary, the latter will be increased.
First of all, I subscribe to the view that in order to consolidate our exit from the recession, we have to create new sources of growth, and that thanks to the simplification and rationalisation of European law, our businesses will be able to benefit more fully from the potential of the single market. Did you know that only 22% of purchases in Europe are cross-border ones? Providing a better regulatory framework for businesses is therefore also about contributing to economic recovery.
When negotiating this text, we wanted to take an ambitious yet pragmatic approach. The principle was simple: no harmonisation without an equivalent level of protection. This is the reason why I am delighted that we have been able to keep certain aspects of national laws which the consumers of one or other Member State are very keen on. As far as we are concerned in France, our consumers can continue to take advantage of the protection offered by the 'latent defect' guarantee or the preservation of our very protective legislation for door-to-door selling.
Furthermore, we are showing today that the European Parliament, right-wing and left-wing parties together, is capable of responding to people's day-to-day concerns, and I welcome that. The solution is of course more Europe, but not any kind. We need a Europe that protects, a Europe that reassures and a Europe that provides opportunities to Europeans, to citizens, to consumers and to businesses.
- (CS) Mr President, in times gone by, the slogan that the 'customer is king' held true, lifetime guarantees were not the exception, and quality was a matter of honour. Today's world is evidently different. Today we must think about the rights of consumer, protection for consumers, and the legislation that will secure this. Customer satisfaction, it seems, is no longer always the best commercial policy, and there are almost too many examples from everyday life suggesting rather the opposite.
That is why it is so important to have a thorough debate on this legislation, which must not bring about a deterioration in consumer rights, but will have to respond to new challenges. We need to realise how different the starting points of the various EU countries are in respect of consumer rights. Our aim should be to enhance consumer protection in those places where legal chaos and uncertainty have prevailed so far, attracting a variety of crooks and undermining confidence in the internal market. On the other hand, we must retain a high level of consumer protection in those places where it already exists in an effective form. This is the basic approach taken by the Consumer Rights Directive, and I therefore fully support the position of my group. I would also like to thank all the rapporteurs, of course, for the extensive work they have carried out. Consumer protection is really not against the interests of honest businessmen. Quite the opposite is true.
(PT) Madam President, I should like to begin by congratulating Mr Schwab on the persistence in negotiations that he has brought to this important compromise, and I would also pay tribute to all those who worked alongside him on this report.
We not only wish to ensure a higher level of protection for European consumers, but also that European companies, whatever their size, should be able to provide consumers in all 27 Member States with goods and services without unnecessary legal obstacles.
This new directive will put an end to the legislative fragmentation that has been damaging the participation in the cross-border market and will give the internal market a significant boost. I stress the new provisions relating to the supply of information to the consumer: this information needs to be clear, intelligible and provided in good time.
It is also important that the burden of proving compliance with information requirements falls on the trader. The rules regarding distance contracts, especially those concluded over the telephone or the Internet, will have to be set out and the consumer protected using simple, effective mechanisms. We are sure that, when the institutional negotiations have finished, the new directive will contribute to making the European Union more competitive and dynamic, as can be expected in a global economy.
(ES) Mr President, achieving a Consumer Rights Direcive, so establishing a horizontal instrument that will simplify, summarise and complement the four already-existing directives, is positive.
An internal market characterised by a high level of consumer protection is key to sustainable growth and employment.
To achieve it in accordance with the Treaty, the Member States must not be prevented from adopting measures that increase consumer protection. Therefore, full harmonisation should only be used on those aspects necessary to achieve a consistent framework for cross-border transactions, in order to add value.
There is a broad consensus in the Committee on Economic and Monetary Affairs that financial services must form an integral part of this regulation in order to make it truly horizontal, that it should be coordinated with sectoral legislation at EU and national level so that there are no gaps, and that specialist advice should be sought.
This guideline is not satisfactorily reflected in the text so it needs to be fine-tuned before the final vote.
We still also have yet to make progress toward a European Consumers' Charter in the field of financial services.
(HU) Mr President, Commissioner, ladies and gentlemen, let us thank Mr Schwab for the valuable work he has put forward. Uniform consumer protection rules, and concepts that mean the same everywhere, give citizens confidence and at the same time guarantee increased legal certainty. All this matters most to those citizens and enterprises who wish to freely exercise their rights in commerce in the internal market. The rapporteur's proposal that the minimum level of harmonisation in consumer protection should be accompanied by the full harmonisation of technical rules is the only acceptable regulatory solution in the present situation. The combination of minimum and full harmonisation can become an option that is acceptable for everyone.
The currently existing barriers to cross-border transactions hinder traders' and customers' activities across Member State borders. Statistics show that many are still averse to EU purchases over the Internet, and it would be welcome if we could change this, too. Furthermore, I would like to say, and here I am thinking mainly of Central and Eastern European Member States, that there is a great need for a comprehensive and constructive regulatory framework. A system founded on more transparent, common rules enhances consumer awareness, which is not yet fully mature in this region, but has been known in Western Europe for a long time. A developed consumer protection policy is also a means of supporting SMEs. We must therefore be cautious not to complicate their situation through legislation that is too strict.
A more precise definition of traders' information obligations is a key aspect, which would contribute to increasing the number of market transactions that comply with the law and are fair from a commercial perspective. It is no coincidence that the Hungarian Presidency, too, considers this proposal for a directive as one of the priorities for its six-month term. It is symbolic and a signal that Parliament put this report on its agenda a couple of days after World Consumer Rights Day. By making the right decision, we can make life easier for nearly 500 million consumers and 22 million enterprises on the internal market of the European Union.
(GA) Mr President, firstly may I congratulate Mr Schwab and his colleagues for the good work they have done for over two years now. Undoubtedly it has been a great achievement on their part. May I also commend Mrs Győri from the Hungarian Presidency: she is very enthusiastic, is here all day and is always in Strasbourg as well. I do not think that I have seen anyone else as enthusiastic as her so far.
This is about the internal market, harmonisation, adding value: all very important. It is not the final product, but it is a work in progress: particularly noteworthy are things such as the right of withdrawal, unfair contract terms and particularly the flexibility clauses which give flexibility to national governments. If we had the same in other directives such as the EGAF, they would work better. Finally, I just want to say that it complements work such as the Services Directive and the Data Protection Directive which I am working on. Therefore it is good progress.
(GA) I commend Mr Schwab for bringing the work to completion.
(ES) Mr President, Commissioner, please allow me to begin by congratulating the rapporteur, Mr Schwab, and Mrs Gebhardt on the work they have done.
I have a general thought. It is not that protectionism is increasing, but rather that it is a case of not removing rights that already exist in some of the Member States.
This is because if we want to set up a genuine internal market for relationships between companies and consumers and are pursuing that, we must establish, at the same time, a balance between a high level of protection for consumer rights and defence of companies' competitiveness.
This balance involves agreeing on a minimum level of harmonisation, as well as the possibility of allowing the Member States to keep or adopt any additional regulations that improve consumer protection.
We cannot allow the adoption of EU legislation to mean that many consumers and users end up with less protection.
I welcome the fact that negotiations in the European Parliament have improved, but I should like to insist that already-established rights not be removed.
Mr President, I would like to congratulate the rapporteur Mr Schwab and his team of rapporteurs for opinions and shadow rapporteurs for their very good work on this report. It took a long time to choose a line that would be balanced enough for both consumers and businesses. I welcome the overall compromise that has been agreed by all political groups and I believe that this is an important step forward for all consumers in the European Union.
There are significant improvements such as the provision of clear information requirements in contracts, and the harmonisation of the provisions on the right of withdrawal. Of course it is a compromise, it is not perfect. An example is Article 22a which obliges the trader to deliver in other Member States. There are products and services which due to their nature should not be covered here, namely perishable goods. Problems might also arise with digital products. The initial intention of promoting cross-border business is very important and is very good, and I really hope that during the forthcoming negotiations with the Council we will manage to make these adjustments to achieve an optimal result.
(RO) Mr President, I think that every consumer should have the right to receive information prior to signing the contract. Retailers should inform consumers and obtain their consent, including in any circumstance where an amount is stopped on their credit or debit card.
It is also important for us to protect consumers against unfair contractual terms. Unfortunately, in the case of banking services, insurance, electronic communication services or tourist services, the contractual clauses are very often written overleaf in tiny letters. However, customers very frequently sign the registration form or invoice without even reading the contractual clauses overleaf.
Even in cases where customers read all the contractual clauses and state that they disagree with one of them, they do not have any negotiating power. In this instance, the first response the consumer receives is that there is a standard company contract and it cannot be amended.
National consumer protection authorities should check these standard contracts to protect consumers against unfair terms.
- (CS) Mr President, I would like to thank Andreas Schwab for an excellent piece of work, and for supporting my proposals. The fact that consumers are acquiring the right, under certain conditions, to the supply of goods and services ordered via the Internet to every Member State, marks a significant change in online shopping. One third of sellers refuse to supply goods across borders, particularly to the new Member States.
I also believe that the Council will adopt our compromise version, including my proposals regarding an obligation to indicate the interoperability of computer equipment and electronics, the readability of contractual terms, the rights of consumers in organised sales tours and the option for Member States to extend consumer rights, including guarantees, to voluntary organisations and small businesses. The significance of this directive is clear. Equipping the European consumer with unequivocal rights is the best way to bring about fair internal trade in the EU.
(RO) Mr President, according to the EU 2020 Strategy, a high level of consumer protection guarantees high-quality products, but it also guarantees consumer confidence, thereby making the internal markets more effective.
With regard to consumer rights, the current minimum regulation offers all Member States the freedom to adapt EU regulations to national principles, and I think that this approach must be maintained.
The European Union can facilitate better harmonisation of the internal market with a high level of consumer protection by raising the current minimum level of harmonisation up to the level of the best existing national practices.
I believe that the European system of liability for lack of conformity must be fair so that consumer protection and confidence in the markets are improved, thereby increasing the service life of products.
(HU) Mr President, the European consumer rules currently in force follow a principle of minimum harmonisation. They give Member States the option for derogations, while all this also represents a competitive disadvantage for the EU. It is to my satisfaction that Mr Schwab prepared such an excellent report. After several years of negotiating, the moment has come to reach an agreement on this matter, and, as Minister Győri has said, the Hungarian Presidency will also strive for this. In order to reduce the fragmentation of the EU internal market we need a stronger enforcement of consumer rights, and to enable consumers to take better decisions without putting enterprises at a disadvantage due to the new legislation. The single internal market requires single European consumer rules. It is therefore important that we reach an agreement at first reading.
Vice-President of the Commission. - Mr President, that was a very constructive debate in this Chamber, I must say, with all benches agreeing that we need to have a better, more constructive, more efficient Consumer Rights Directive than we have today - and also agreeing that while we might not have the perfect one, at least it is better than the existing one which is far from perfect, as everybody agrees.
I have also rarely seen such unanimity as there has been today in the House in praising the rapporteur Andreas Schwab and his co-rapporteurs. I hope that this unanimity will continue, because we are now entering into a very original process, and there is a very short timespan during which we can try to achieve this better legislation that all the Members who have taken the floor from all the political parties want to have. Accordingly I encourage you to give your rapporteurs this report as the starting-point for negotiations. I know the Hungarian Presidency will do everything in its power to bring this original proceeding to a positive conclusion.
President-in-Office of the Council. - (HU) Mr President, Commissioner, ladies and gentlemen, allow me to join those who said that this has been an excellent debate. It has been a very constructive debate and, on behalf of the Hungarian Presidency and our experts, we would like to thank you for your support, and I hope that we will be able to continue further consultations in the same atmosphere. Let me address some specific questions that were raised in the debate. Many have urged for the regulation of the lists of unfair contract terms. We agree with the European Parliament in that there would be added value in having a list at European level. However, although the legislation in force contains an indicative list of examples, added value would in fact be in the creation of a single European list. There is not yet sufficient support for this in the Council, however, and this is one of the reasons why the Council decided to omit the issue.
There were some who asked, although Mrs Gáll-Pelcz answered this one for me, why it would be necessary for us to reach an agreement at first reading. As it has been said, we began negotiations in October 2008, during the French Presidency. Over the course of two and a half years we held more than sixty working party meetings, and we therefore consider that there are no more possibilities for adjustment in order to resolve the blocking minorities, and that is why we had to decide on a significant narrowing of the scope of the directive to distance and off-premises contracts. The narrowed scope and thus the targeted harmonisation will, I am convinced, lead to a more rapid agreement, and I do not see what added value could come forth from continuing and having a second reading.
The preliminary position of the European Parliament is in several respects close to the general approach of the Council, and I therefore believe that we should not, and urge us all not to waste this opportunity to have an agreement at first reading.
I liked Mr Harbour's comment on whether the current situation is a stepping stone or a milestone. If we want to be realistic - and I am not a person who likes to exaggerate - I think it is a stepping stone, not a milestone. It could have been a milestone, but the conditions were simply not right. We can see it as a stepping stone when we consider the interests of our citizens and our consumers.
We all know that there are very different legal conditions in the Member States. Fuller harmonisation at this stage would not have been possible. It is much better to have a smaller scope and be able to have an agreement. This will really help increase consumers' rights and therefore also help us move towards completion of the single market.
Mr President, the question of whether or not this is a milestone is one which could be discussed at great length. It is clear, for example, that the founders of the European Community, such as Altiero Spinelli, whom we have named our group meeting room after today, were able to deal with more fundamental questions in Europe. However, I am convinced that nowadays progress in Europe takes the form of small, constructive steps. For this reason, I would like to thank all the Members who have taken part in the discussion and who have made this compromise possible as a result of their contributions to the amendments. A compromise is always an opportunity to achieve a balance between different interests. No one will be completely happy, but everyone will be prepared to improve the approach that has been taken even further. This is why I believe that we are on the right track.
I would like to take this opportunity to thank the Vice-President of the Commission, Mrs Reding, for her ongoing commitment and for her support and encouragement both today in this debate and in many other meetings. I hope that we can continue to count on her during the consultations with the Council. I would like to thank the committee chair, Mr Harbour, for his patience with the rapporteur and the other members of the committee, together with Mr Lehne, the chair of the Committee on Legal Affairs. In the case of the Council, I would like Mrs Győri, a former Member of this House, to understand in her role as President-in-Office of the Council that the European Parliament may be obliged to amend the proposal which has thankfully been adopted by the Council on 24 January. In some areas we would like to go further and, therefore, in the next few weeks we will be holding constructive discussions in order to find a positive solution. Thank you very much.
The debate is closed.
The vote will take place tomorrow at 11.30.
Written Statements (Rule 149)
I welcome what is being done to strengthen consumer rights in the EU. I also support the proposed measures for facilitating cross-border trade, and the measures for clarifying EU rules on consumer protection in order to eliminate the current uncertainty.
Transparency and better information for businesses and consumers would greatly contribute to consumer confidence in the market, and this would encourage economic growth. That said, however, I am quite worried about some of the measures and their impact on small and medium-sized enterprises. While these businesses are certainly in favour of measures that would create a clearer legal framework and complement existing consumer protection mechanisms, some of them are worried that some of the new provisions could impact on the day-to-day running of enterprises. Such measures can greatly increase red tape and the unnecessary administrative burden.
In protecting consumers, we must be sure that we do not finish off the enterprises and services that cater to those consumers.
in writing. - (CS) The proposed Consumer Rights Directive harmonises into one legal document a total of four directives dealing with off-premises contracts, unreasonable terms in consumer contracts, consumer protection in distance contracts and certain aspects of the selling of consumer goods and guarantees. The aim of merging these four directives is to enhance the internal market and promote cross-border trade. A high level of consumer protection will enhance product quality and increase consumer confidence, thereby boosting the efficiency of the internal market. We must reject the attempt to stipulate a strict two-year guarantee period, because this provision would weaken consumer protection in many states, as these Member States would have to reduce the guarantee period in their national law, thereby weakening the position of the consumer. The objective of boosting consumer confidence in cross-border purchases, where consumers feel the greatest barriers in terms of language problems, lack of confidence in the payment system and the unwillingness of business to trade across borders, is correct. The criticism from the rapporteur of the Committee on Economic and Monetary Affairs, who regrets the fact that the bill fails to take account of new products emerging through changes in product development and innovation, for example digital products, is quite correct. In the area of entertainment and consumer electronics, products which include software and other intangible services are becoming increasingly common.
in writing. - (SK) The lack of unity between existing laws and standards is often a disincentive for consumers and businesses who are considering participating in cross-border trade. Consumers and businesses encounter obstacles in relation to the differences in market conditions.
There is a need for extensive harmonisation of the contract in question, with a view to retaining a high level of consumer rights protection in particular. In addition to sectoral variations, the scope of the directive would be limited mainly to off-premises contracts. It is these contracts that account for the greatest number of cross-border transactions.
Also the issue as to whether a given contract is subject to the harmonised rules depends mainly on the wording of the defined terms. Some of these are often deficient and unsatisfactory from a legal perspective.
There is a real need to ensure that consumers in all EU Member States are guaranteed a high level of consumer protection and for them to be able to have goods supplied and provided without unnecessary legal obstacles. This would help to boost consumer confidence, and also to make businesses more interested in cross-border transactions.
in writing. - (FR) I am anxious to thank Mr Schwab and the shadow rapporteurs for their work. The Commission's initial proposal was unacceptable because it intended to harmonise fully the rules concerning consumer rights, without systematically bringing them into line with the most favourable national legislation.
In other words, many Member States would have had to remove from their national legislation provisions that in fact granted better protection to consumers. In France, two major acquis would have to be abandoned as a result: the 'latent defect' rule and the ruling that a doorstep seller is prohibited from collecting payment before the end of the cooling-off period.
However my socialist colleagues and I succeeded in getting this approach altered and in making minimum harmonisation the norm. We also managed to enhance consumer rights on a whole range of points, in particular concerning information that has to be provided by the seller and provisions pertaining to the cooling-off period.
One problem remains however: chapter V. We cannot accept that the rules on unfair terms be fully harmonised, because that would deprive Member States of their ability to react when faced with commercial practices that change daily and sometimes involve serious risks for consumers.
in writing. - Studies from the Commission show that one in three EU citizens purchase goods online, but only 7% do cross-border online shopping. Thirty-three per cent would be interested in buying cross-border. The field is still unregulated and it is complicated to purchase goods online, especially with regard to delivery and transaction costs. The proposal for a directive on consumer rights aims to reduce the complications for online actions. I very much welcome improved rights for consumers purchasing online. We need to have full information on the traders, with their names, addresses and contact details. The rules across the EU need to be harmonised, so that we do not face unpleasant surprises and extra costs. I welcome the harmonisation of the right of withdrawal within 14 days. We have to protect the consumers, but we also have to boost the economy. I fully support the rapporteur's efforts to balance this. Implementing the consumers' rights directive is one aspect of the problem, with full integration and implementation of single digital market, the EU's internal market and the services directive being another issue. The EU and its Member States have to focus on both.
The adoption of the new harmonised European Consumer Rights Directive is certainly one of the more important pillars for a better functioning internal market. The harmonised directive, which brings together a number of directives relating to consumer rights, will considerably simplify the legal framework, help increase consumer confidence and encourage cross-border trade. In order to make trade, or the supply chain, more transparent, especially in e-commerce, we need to ensure that traders' contact details are available so that the consumer is able to contact them directly if necessary. I therefore support the rapporteur's proposals to this effect. The directive is quite a balanced one from the point of view of consumers and entrepreneurs, and it is flexible enough to accommodate differences between the Member States. Full consumer protection legislation is still not a reality in the European Union. Nevertheless, this is a big step towards better consumer protection and trade.
in writing. - (NL) The Group of the European People's Party (Christian Democrats) has for many years been consistently emphasising that consumer protection and the completion of the internal market are not conflicting objectives and that they, in fact, go hand in hand. This horizontal instrument codifies and clarifies the rights and obligations of consumers and traders throughout the EU. It also indicates that the EU is serious about meeting the needs of the most vulnerable consumers. Existing shortcomings in the field of online or cross-border purchases will largely be eliminated. This will create opportunities, not only for consumers, but also for our SMEs, which will, from now on, find it easier to benefit from the scale advantages of the internal market. However, if we want the best for our SMEs, we should not impose any unnecessary burdens on them. We therefore need to make SME-friendly amendments to the Commission proposal. Europe should not settle for anything less than 'cum laude' in the SME exam.
in writing. - (IT) Our supermarkets are located further and further away from home and we are less and less likely to wander around the shelves, with a product in our hands, surrounded by the smells of fresh food and people's comments. Our purchases are increasingly remote and the Internet has now completely changed our habits, partly because our lives have become increasingly frenetic. This is a specific, tangible manifestation of something that textbooks refer to as the 'global economy'. What is the difference between the Internet and the supermarket? On the Internet you cannot stop to ask the shopkeeper for advice about what there is to choose between one product and another or even go back to the supermarket if there is something wrong with your product and pick up another from the shelf, after showing your receipt to the cashier. That is why the European Consumer Rights Directive is fundamental due to the obligations it imposes over product information and due to the rules it imposes over defective products, which must be replaced, repaired or reduced in price, to ensure that protection for online sales no less strong than that for on-the-spot sales throughout Europe.
In my opinion, the Consumer Rights Directive is one of the most important legislative texts we will debate in the first half of this year. Better access to information and greater consumer protection are particularly important issues, for example for the development of the online market and for economic growth throughout the EU. The online market is still developing relatively slowly in Europe in comparison with the United States, for example, and my home country - Poland - takes only 17th place among the EU Member States in this regard. Only 23% of Polish consumers make purchases over the Internet, and a lack of confidence appears to be one of the main reasons for this. One of the most controversial points in the proposal for a directive is the extent to which regulations should be harmonised. I am pleased that the rapporteur from the Committee on the Internal Market and Consumer Protection agreed with the arguments put forward by my group, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, criticising the European Commission's goal of full harmonisation, which would make it impossible in reality for Member States to adopt higher standards than those provided for in the directive. I believe that countries wishing to maintain higher standards should have the opportunity to do so.
in writing. - Unfortunately the rights of consumers purchasing industrial or food products are better protected than those of users of transport, medical care or education services. This is because it is difficult to prove that the service rendered was of poor quality.
For example, the Latvian airline Air Baltic, 51% of which belongs to the state, currently enjoys a monopoly. This leads to abuses in terms of passenger service and service supply. The director of the company, Mr Flick, has not seen fit to respond to questions from MEPs and simply ignores complaints from the general public. Air Baltic, with its machinations, is trying to make a fool of the European Parliament. It is selling business-class tickets for aircraft on which business-class service is not provided. In parallel, Air Baltic is concealing frequent cases of aircraft malfunctions and thus continues to risk the lives of thousands of passengers. It is necessary to establish an enquiry committee to look into the practices of Air Baltic, otherwise the results could be tragic.
in writing. - (FI) The Commission's original basic proposal was fairly problematic from the point of view of both consumers and companies. The rapporteur has done an excellent job, though, as a result of which important steps can be taken towards more consistent consumer protection in the development of the internal market without compromising on a high level of consumer protection. Hopefully, this will promote crossborder distance sales. We have to remember, however, that there are many other factors that are still hindering the growth in ecommerce in Europe. In the future, we will have to work, for example, to speed up payments traffic and make the collection of crossborder payments a more effective exercise, allowing small and mediumsized enterprises to venture more readily into the European emarket.
I would like to express my gratitude that, after tomorrow's vote, we will be able to have a legislative framework guaranteeing better harmonisation of consumer rights in the EU. On the other hand, I would like to congratulate the European Commission for initiating this draft directive, which combines four existing directives into a single legislative instrument. I also want to stress that once this directive has been implemented, we can finally guarantee citizens in the European Union's 27 Member States that they can be confident of a high level of consumer protection. At the same time, I want to congratulate the rapporteur for his fine work and because he added vital articles to this report which will regulate the rights of those who purchase goods and services on line.
I would like to thank Mr Schwab and the other Members for the work they have put into this draft. I welcome the efforts that have been undertaken with the aim of EU-wide harmonisation of distance selling regulations, which are aimed at protecting consumers and making it easier for traders to operate. What is undoubtedly needed is a compromise which will both guarantee a high level of protection for consumers and make it easier for traders to provide services throughout the EU. I believe that it is right to guarantee a high minimum level of consumer protection throughout the European Union, provided that the Member States will also be able to impose more stringent regulations on their territory if they believe that the level of protection guaranteed by the EU is insufficient. However, we must not ignore the needs of traders, whose lives should genuinely be made easier by the EU-wide harmonisation of regulations, in both operational and cost-reduction terms. It is therefore advisable to formulate a position which will safeguard the interests of both consumers and traders. There can be no question that making transactions safer and harmonising regulations will increase confidence in distance selling, and act as an incentive for consumers to make distance purchases more frequently.